Case 2:19-cv-04504-MWF-KS Document 64 Filed 03/18/20 Page1lof1 Page ID #:532

Name Naveen Ramachandrappa | Bondurant, Mixson & Elmore]
Address _1201 West Peachtree St NW Ste 3900

City, State, Zip Atlanta, GA 30309

Phone 404-881-4100

Fax 404-881-4111

 

 

 

 

 

E-Mail tamachandrappa@bmelaw.com

OFPD OAppointd OCJA OProPer (Retained

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

Carly Lemmon, Michael Morby, Samantha Brown, and CASE NUMBER:
Marlo Brown,
PLAINTIFF(S), 2:19-cvy-04504-MWF-KS
V.
Snap, Inc.
NOTICE OF APPEAL
DEFENDANT(S).

 

 

NOTICE IS HEREBY GIVEN that Plaintiffs Lemmon, Morby, Brown, and Brown hereby appeals to
Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

Criminal Matter Civil Matter

XO Conviction only [F.R.Cr.P. 32(j)(1)(A)] Order (specify):

C] Conviction and Sentence Feb, 25, 2020 Order Of Dismissal [Doc. 61]
C1 Sentence Only (18 U.S.C. 3742)

Oj Pursuant to F.R.Cr.P. 32(j)(2) Xi Judgment (specify):

O Interlocutory Appeals Feb. 25, 2020 Judgment [Doc. 61}

LC] Sentence imposed:
LJ Other (specify):

O Bail status:

Imposed or Filed on __ February 25,2020 __. Entered on the docket in this action on February 25, 2020

A copy of said judgment or order is attached hereto.

March 18, 2020 /s/ Naveen Ramachandrappa

 

 

Date Signature
i Appellant/ProSe © Counsel for Appellant 0 Deputy Clerk

Note: The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).

 

A-2 (01/07) NOTICE OF APPEAL
